Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered.
 
Election/Restrictions
Claims 41-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.  The examiner notes the election of species is not relevant to the current set of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 31 has limited the transparency to 75-92%.  Claim 38 fails to further limit by broadening the percent transparency to 80% or greater (i.e., 80-100%).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214675 to Harvey.
Claim 31, 33-35, 38:
Harvey teaches a mixed metal oxide coating applied to a glass substrate (pg. 27-28:25-5).  The mixed metal oxide coating comprises at least two oxides, and in a particular embodiment at least 6 (pg. 16:8-26).  In particular, silicon, aluminum, titanium, zirconium (Id.).  Harvey does teach the coefficient of friction, critical scratch load of the coating, or a transparency of 75-92% at a wavelength of 550 nm.  However, Harvey does teach controlling one or more characteristics of the mixed metal oxide layer by selected or adjusting various parameters including surface energy (pg. 24:17), scratch resistance (pg. 24:2), and transparency (pg. 24:8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select or adjust the surface energy, scratch resistance, and transparency of the coated glass substrate within the desired parameters including the claimed ranges.

Claim 32:
The mixed metal oxide coating is formed from alkoxides of the formula MOR (pg. 17) with particular compositions found in the examples.
Claim 36:
The composition further includes zinc (pg. 14:29).
Claim 37:
The composition does not contain significant carbon or carbon based compounds.
Claim 39:
The reflectivity would have been obvious to select or adjust (pg. 24:8) for the same reason as transparency.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214675 to Harvey in view of US 2013/0202895 to Arfsten.
Harvey does not specifically quantify the thickness of the coating layer.  However, Arfsten teaches a mixed metal oxide coated layer where the coated layer has a thickness of at least 20 nm and preferably at least about 50 nm [0069-0070].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coated layer of Harvey to a thickness of 20-50 nm because Arfsten teaches that such a thickness is suitable for a mixed oxide coated layer functioning as an antireflective layer.

Response to Arguments
Applicant’s arguments, filed 4/18/22, with respect to the 102 rejection have been fully considered and are persuasive.  That rejection has been withdrawn. 
With respect to the 103 rejection, Harvey is found to render obvious the claimed properties for the reasons discussed above.  Furthermore, the claimed properties have not been established as critical or unexpected.  Therefore, selecting and imparting basic properties to the coated glass substrate given the disclosure of Harvey would have been within the scope of one having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796